February 5, 2010 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re:JNLNY Separate Account I File No. 811-08401 and 333-163323 Commissioners: The pre-effective amendment this letter accompanies contains our changes in response to your comment letter dated January 22, 2010.Under separate cover to the Commission Staff reviewer, we are providing a courtesy copy of this filing. Please call or e-mail me with your questions or comments.My direct line is (517) 367-3835, and my e-mail address is tony.dowling@jackson.com. Respectfully, ANTHONY L.
